ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                  1940 LLC v. County of McHenry, 2012 IL App (2d) 110753




Appellate Court            1940 LLC and ARTHUR P. SCHUELER, JR., Plaintiffs-Appellants, v.
Caption                    THE COUNTY OF McHENRY and THE McHENRY COUNTY
                           BOARD, Defendants-Appellees.



District & No.             Second District
                           Docket No. 2-11-0753


Filed                      June 13, 2012


Held                       Summary judgment was properly entered for defendant county board in
(Note: This syllabus       plaintiffs’ action seeking a zoning reclassification, notwithstanding
constitutes no part of     plaintiffs’ contention that they only needed a majority of the county board
the opinion of the court   members present, not a majority of the elected members of the county
but has been prepared      board, to obtain approval of the reclassification, since plaintiffs’
by the Reporter of         interpretation of section 5-12014(b) of the Counties Code to read the
Decisions for the          word “present” into the statute made the word “elected” irrelevant.
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of McHenry County, No. 08-MR-213; the
Review                     Hon. Thomas A. Meyer, Judge, presiding.



Judgment                   Affirmed.
Counsel on                  John H. Boyd and Thomas C. Zanck, both of Zanck, Coen, Wright &
Appeal                      Saladin, P.C., of Crystal Lake, for appellants.

                            Louis A. Bianchi, State’s Attorney, of Woodstock (Sarah B. Jansen,
                            Assistant State’s Attorney, of counsel), for appellees.


Panel                       JUSTICE McLAREN delivered the judgment of the court, with opinion.
                            Presiding Justice Jorgensen and Justice Hudson concurred in the
                            judgment and opinion.



                                              OPINION

¶1         Plaintiffs, 1940 LLC and Arthur P. Schueler, Jr., appeal from the orders of the trial court
        denying their motion for partial summary judgment and entering judgment, after a trial, in
        favor of defendants, the County of McHenry and the McHenry County Board. We affirm.

¶2                                        I. BACKGROUND
¶3          In March 2008, plaintiffs filed a petition with the county pursuant to section 5-12014(b)
        of the Illinois Counties Code (Code) (55 ILCS 5/5-12014(b) (West 2008)), seeking a zoning
        reclassification for property located in unincorporated McHenry County. The McHenry
        County Zoning Board of Appeals voted to approve the petition for reclassification. On July
        15, 2008, the McHenry County Board (Board) voted 11 to 10 in favor of the petition.
        However, Kenneth Koehler, the Board chairman, ruled that the petition needed “a majority
        of the County Board, not a majority of the County Board present,” to pass. As the Board
        consisted of 24 elected members, the petition failed “because it did not get a majority of the
        County Board.”
¶4          Plaintiffs then filed a six-count complaint in the circuit court of McHenry County. After
        four counts were dismissed, plaintiffs proceeded on counts seeking: (count II) de novo
        judicial review pursuant to section 5-12012.1 of the Counties Code (55 ILCS 5/5-12012.1
        (West 2008)); and (count III) declaratory judgment. The trial court denied plaintiffs’ motion
        for summary judgment on count III and later, after a trial on an agreed record and briefs,
        entered judgment in favor of defendants on both counts. This appeal followed.

¶5                                          II. ANALYSIS
¶6          Plaintiffs appeal from “the trial court’s findings and holdings as they relate to the court’s
        interpretation and application of Section 5-12014(b) of the Illinois Counties Code.” Because
        the interpretation and application of a statute is a question of law, our review is de novo. See
        Terraces of Sunset Park, LLC v. Chamberlin, 399 Ill. App. 3d 1090, 1095 (2010). The

                                                  -2-
     fundamental rule of statutory construction is to ascertain and give effect to the intent of the
     legislature; to determine that intent, we look first to the statute’s language. Id. Clear statutory
     language must be applied as written without resort to aids or tools of interpretation. Id.
     Ordinary rules of statutory construction mandate that a court will not read into a statute any
     conditions, exceptions, or limitations not appearing in its plain language. Onwentsia Club
     v. Illinois Property Tax Appeal Board, 2011 IL App (2d) 100388, ¶ 20. Words and phrases
     should not be considered in isolation but should be interpreted in light of other relevant
     provisions and the statute as a whole. County of Du Page v. Illinois Labor Relations Board,
     231 Ill. 2d 593, 604 (2008). We will construe a statute as a whole so that no part is rendered
     meaningless or superfluous. People v. McClure, 218 Ill. 2d 375, 382 (2006). Where a statute
     is capable of more than one reasonable interpretation, it will be deemed ambiguous, and we
     then can consider extrinsic aids to construction, such as legislative history. County of
     Du Page, 231 Ill. 2d at 604.
¶7        Section 5-12014 of the Code provides in relevant part:
          “Amendment of regulations and districts. (a) For purposes of this Section, the term ‘text
          amendment’ means an amendment to the text of a zoning ordinance, which affects the
          whole county, and the term ‘map amendment’ means an amendment to the map of a
          zoning ordinance, which affects an individual parcel or parcels of land.
              (b) The regulations imposed and the districts created under the authority of this
          Division may be amended from time to time by ordinance or resolution, after the
          ordinance or resolution establishing same has gone into effect, but no such amendments
          shall be made without a hearing before the board of appeals. *** Except as provided in
          subsection (c), text amendments may be passed at a county board meeting by a simple
          majority of the elected county board members, unless written protests against the
          proposed text amendment are signed by 5% of the land owners of the county, in which
          case such amendment shall not be passed except by the favorable vote of 3/4 of all the
          members of the county board. Except as provided in subsection (c), map amendments
          may be passed at a county board meeting by a simple majority of the elected county
          board members, except that in [certain] case[s] of written protest against any proposed
          map amendment ***, such amendment shall not be passed except by the favorable vote
          of 3/4 of all the members of the county board, but in counties in which the county board
          consists of 3 members only a 2/3 vote is required. *** Notwithstanding any other
          provision of this Section, if a map amendment is proposed solely to correct an error made
          by the county as a result of a comprehensive rezoning by the county, the map
          amendments may be passed at a county board meeting by a simple majority of the elected
          board.” (Emphasis added.) 55 ILCS 5/5-12014 (West 2008).
¶8        The phrase at issue in this case is the provision that “map amendments may be passed at
     a county board meeting by a simple majority of the elected county board members.” See 55
     ILCS 5/5-12014(b) (West 2008). Plaintiffs argue that the plain and ordinary meaning of the
     term “simple majority” requires that a majority of elected county board members present
     vote to approve the measure. Plaintiffs look to Black’s Law Dictionary, which defines
     “simple majority” as “A majority of the members who vote, a quorum being present,
     disregarding absent members, members who are present but do not vote, blanks, and

                                                -3-
       abstentions.–Also termed ordinary majority.” Black’s Law Dictionary 975 (8th ed. 2004).1
       Twenty-one Board members cast votes on plaintiffs’ petition; as the petition received eleven
       of the twenty-one votes cast (52.38%), plaintiffs argue that their petition should be
       considered passed. We disagree.
¶9         Plaintiffs’ interpretation necessarily reads into the relevant statutory language the word
       “present” and makes irrelevant the word “elected.” This interpretation violates the principles
       of statutory construction that: (1) we will not read into a statute any conditions, exceptions,
       or limitations not appearing in its plain language (Onwentsia Club, 2011 IL App (2d)
100388, ¶ 20); and (2) we will construe a statute as a whole so that no part is rendered
       meaningless or superfluous (McClure, 218 Ill. 2d at 382). Further, plaintiffs fail to note
       Black’s discussion of “majority” (the main definition under which “simple majority” is
       defined), which states:
           “A majority always refers to more than half of some defined or assumed set. In
           parliamentary law, that set may be all the members or some subset, such as all members
           present or all members voting on a particular question.” (Emphasis added.) Black’s Law
           Dictionary 974 (8th ed. 2004).
       Here, the legislature clearly provided a “defined set” of “the elected county board members”;
       plaintiffs’ attempt to redefine that set to a subset of “county board members actually present”
       must fail.
¶ 10       Our conclusion is reinforced by reading the statutory language at issue in pari materia
       with general county board voting requirements. In general, unless “otherwise provided,”
       matters arising before a county board may be voted on and “determined by the votes of the
       majority of the members present, so long as there is a quorum” (a “majority of the members
       of [the] county board”). (Emphasis added.) 55 ILCS 5/2-1005 (West 2008); see County of
       Kankakee v. Anthony, 304 Ill. App. 3d 1040, 1045 (1999). The statutorily required
       denominator for the fraction to determine whether a majority exists for purposes of passing
       general county board business is a quorum, a majority of the members of the board. In this
       case, there were 24 elected county board members, and a majority thereof (a quorum) could
       be any number between 13 and 24 members. Majority passage of business could require as
       few as 7 votes or as many as 13 votes, depending on the number of members present. There
       is no statutorily mandated number. However, section 5-12014(b) of the Code otherwise
       provides that both text amendments and map amendments to zoning ordinances are required
       to be passed “by a simple majority of the elected county board members.” 55 ILCS 5/5-
       12014(b) (West 2008). The denominator is statutorily set at the number of “elected county
       board members,” in this case 24. A “simple majority” is not, as plaintiffs argue, the
       denominator of the fraction, but the numerator, the number of votes needed for passage. The
       provision of “elected county board members” as the denominator thus requires 13 votes, a
       “simple majority” of the 24 board members, for passage of zoning ordinance text and map
       amendments.


               1
              “Simple majority” is a subcategory under the general definition of “majority.” See Black’s
       Law Dictionary 974-75 (8th ed. 2004).

                                                 -4-
¶ 11       Our interpretation of the statutory language at issue here is consistent with the
       interpretation in Anthony. Anthony involved a county board’s amendment of the text of a
       zoning ordinance under section 5-12014(b) of the Code, which may be passed at a county
       board meeting “by a simple majority of the elected county board members.” See 55 ILCS
       5/5-12014(b) (West 2008). The Anthony court concluded that a text amendment “must pass
       by a simple majority vote of the entire county board, not just a majority of the members
       attending the meeting.” Anthony, 304 Ill. App. 3d at 1046. The court later reiterated that “the
       phrase ‘simple majority of the elected county board members’ in section 5-12014(b) requires
       the affirmative votes of more than half of all the members of the county board.” Id. at 1047-
       48. Plaintiffs attempt to distinguish Anthony because it dealt with a text amendment rather
       than a map amendment. This attempt is risible and without merit. Anthony analyzed the same
       language from the same section of the Code. Whether a petition seeks a text amendment or
       a map amendment, the identical language from the same statute means the same thing.
¶ 12       The language of section 5-12014(b) is clear and is susceptible to only one interpretation;
       a petition for the amendment of a zoning ordinance map requires the affirmative votes of
       more than half of all the members of the county board for passage. Here, plaintiffs’ petition
       received 11 affirmative votes, less than the 13 votes required for passage. Therefore, the
       Board’s determination that the petition failed was not in error.
¶ 13       For these reasons, the judgment of the circuit court of McHenry County is affirmed.

¶ 14      Affirmed.




                                                -5-